                                                USDC SDNY
                                                DOCUMENT
                                                ELECTRONICALLY FILED
                                                DOC #:
                                                DATE FILED: 01/28/2020

 UN
  ITED STATESD
             ISTR
                ICTCOURT
 SOUTHERNDISTR
             ICTOFNEWYORK




 InreFo
      reignE
           xch
             ang
               eBe
                 nchm
                    arkR
                       ate
                         sAn
                           ti
                            tru
                              st
 L
 itig
    at
     ion
                                          N
                                          o.1
                                            :13
                                              -cv
                                                -07789
                                                     -LGS




     ICEANDXXXXXXXXXXX
   NOT     IPROPOSED lORDERFOR W
                               ITHDRAWALOF COUNSEL

             PLEASETAKENOT
                         ICE th
                              at
                               ,uponth
                                     eann
                                        exedd
                                            ecl
                                              ara
                                                tio
                                                  nofM
                                                     axw
                                                       el
                                                        l

A
.H.Ko
    sman
       ,andsub
             jec
               ttoth
                   eapp
                      rov
                        alo
                          fth
                            eCou
                               rt
                                ,Maxw
                                    el
                                     lA.H
                                        .Ko
                                          sma
                                            nhe
                                              reby

w
ith
  draw
     sascoun
           self
              orMUFG B
                     ank
                       ,Ltd(
                           f/k
                             /aTh
                                eBanko
                                     fTokyo
                                          -Mi
                                            tsub
                                               ish
                                                 iUF
                                                   J,

L
td.
  ).P
    aul
      ,We
        iss
          ,Ri
            fkind
                ,Wh
                  art
                    on &G
                        arr
                          isonLLPw
                                 il
                                  lcon
                                     tinu
                                        etor
                                           epr
                                             esen
                                                tMUFG

B
ank
  ,Ltdinth
         isp
           roc
             eed
               ing
                 .

D
ated
   :NewY o
         rk,NewYork
     J
     anu
       ary24
           ,2020

                              PAUL
                                 ,WE
                                   ISS
                                     ,RIFK
                                         IND
                                           ,WHARTON &
                              GARR
                                 ISONLLP



                              Maxwe
                                  llA.H.K o
                                          sm an
                              1285Avenu
                                      eo ftheAmer
                                                ica
                                                  s
                              NewY o
                                   rk,NY 10019
                              Te
                               l:212-373
                                       -3000
                              mkosman@paulw
                                          eis
                                            s.com

SOORDERED
        :



Dated:
Hon
  .L   January
       omaG .S 28,
               c ho2020
                   f
                   ield
                      ,
U.S
  .D New
     istri
         ctYork,
            Co u
               r New
                 t JuYork
                     dg
                      e
